COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00483-CR

RODNEY WILLARD IGLESIAS                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Rodney Willard Iglesias entered open pleas of guilty to six

counts of possession of child pornography. After accepting his guilty pleas, the

trial court sentenced Iglesias to six years’ confinement for each count and

ordered that the sentences run concurrently.

      Iglesias’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

      1
       See Tex. R. App. P. 47.4.
the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded Iglesias the opportunity to file a response on his own behalf, and

he has done so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Iglesias’s pro

se response. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that arguably might support an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                              PER CURIAM

PANEL: WALKER, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 15, 2013

      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                         2